DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 9 and 10 have been canceled.  Claims 1, 4, and 5 have been amended.  Claims 1-8 and 11-15 are pending and under consideration.

Claim Objections
Claim 1 is objected to because of the following informalities:  the presumably dashed line to R9 is unclear and appears as a solid line.  Appropriate correction is required.  It is suggested that the dashed line to R7 also be made clearer.


It is noted that the previous rejection of “claim 11” under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends was a typographical error.  Claim 10 recited that within the conjugate of claim 10, at least one “D” is selected from the group consisting of calicheamicins, auristatins, maytansinoids, dolastatins, CC-1065 compounds, doxorubicins, taxanes, pyrrolobenzodiazepine dimer, siRNA and a combination thereof or a pharmaceutically acceptable salt or derivatives thereof, not claim 11 as stated in the Office action.  However, the rejection is withdrawn in light of applicant’s cancelation of claim 10.  

It is also noted that the previous rejection of claims 1-15, part (G) recites the parenthetical (viral) in claim 5 which is a typographical error because claim 1 recited the parenthetical (viral).  However, this basis for the rejection has been withdrawn because claim 1 has been amended to delete reference to “(viral)”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection of claim 12 (B) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained for partial reasons of record..
Claim 12 is vague and indefinite in the recitation of R12 is H when R10 is not H, or R12 is H when R13 is one of four structural moieties n claim 12 or R12 is H when R11 is one of the two recited structural moieties. It is unclear if R12 can be H when R13 or R11 is one of the listed structural moieties, but R10 is H.  Thus, it is unclear how the scope of section (i) influences or is changed by the scope of sections (ii) or (iii)
Applicant argues that when R10 is not H, and regardless of what R13 and R11 may be, R12 is H;  when R13 is one of the four structural moieties  and regardless of what R10 and R11 may be, R12 is H; and when R11 is one of the two structural moieties  and regardless of what  R10 and R13 may be, R12 is H. This has been considered but not found persuasive.   It is unclear if R12 can be H when R13 is one of the recited structures when R10 is H.  It is unclear if R12 can be H when R11 is one of the recited structures and R10 is H. 
The rejection of claim 1 (D) for the recitation of “an adenectin” and “DARPins” which are tradenames is maintained.   A tradename and does not serve to provide a description of the substance because a trademark or trade name is used to identify a source of goods, and not the goods themselves.  The claim scope is therefore uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.

Applicant argues that the meaning of “adnectin” and DARPin” is well known in the art.  This has been considered but not found persuasive.  Adnectin was filed by Adnexus as a standard character trademark on August 2, 2007 and is therefore a trademark. DARPin was registered as a Trademark on behalf of Molecular Partners AG on May 12, 2009 and is therefore a Trademark.
The rejection of claim 5, part (H) is withdrawn in light of applicant’s amendment canceling the expression of ASLG659, MY9, and GEDA which are not recognized in the art as names of proteins.  Applicant argued that MY9 was well known in the art and provided references.  It is noted that in the references, MY9 is the name of a monoclonal antibody that binds to CD33, not a protein expressed by a target cell. 
The rejection of claim 5(k) for being vague and indefinite in the recitation of “anti-B4” is maintained for reasons of record.   Anti-B4 would refer to an antibody that binds to B4.  Thus, it is unclear if applicant is intending to claim an anti-idiotypic antibody that binds to an antibody that binds B4, or if applicant is referring to a natural ligand of B4. Applicant argues that anti-B4 is the CD19 antibody.  This is unclear because claim 5 requires cell binding ligands that are capable of binding to target cells expressing  one or more of anti-B4/anti-CD19, not cells expressing CD19.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 5 and 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained for partial reasons of record.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
(C) Claim 5 encompasses, in part, a cell binding agent that is capable of targeting against “activated cells” and “activated T cells”.  However, the specification fails to teach the antigen or antigens present on the activated cells or activated T cells to which the cell binding agent is directed and which discerns between cells which are not activated, and cells which are activated.  Further, the specification fails to teach a particular characteristic of generic cells which can be considered to be representative of “activated” versus non-activated.  The specification fails to teach a particular characteristic of an “activated T cells” which can be considered to be representative of an activated T cell versus a non-activated T cell.  
Applicant has failed to address this portion of the rejection in the response.  Applicant has addressed “activated” cells and activated T cells in the rejection under 112(b) stating that activated dendritic cells and activated T cells are known in the art.  Applicant discussed an bispecific anti-CD3 antibody conjugates.  This has been considered but not found persuasive.  The claim is not limited to activated immune cells, but encompasses any activated cell.  Further although T cells can be “activated” by signaling through CD3, T cells expressing CD3 are not commensurate with activated T cells because CD3 is expressed on resting T cells (Liu et al, Immunity, 2000, Vol. 13, pp. 665-675, see page 666, second column, lines 1-2).
 (D) Claim 15 is drawn to a method for treatment of a cancer, an autoimmune disease, or an infectious disease comprising administering to a patient in need thereof a pharmaceutical composition comprising a therapeutically effective amount of the conjugate of claim 1 and a concurrent synergistic amount of a therapeutic agent selected from chemotherapeutic agents, radiation therapy, immunotherapeutic agents, auto-immune disorder agents and anti-infectious agents.  The specification has failed to teach how to identify the type and amount of the agent which when administered concurrently with the composition of claim 1, induces a synergistic therapeutic effect.  Pinto et al (Cancer Chemotherapy and Pharmacology, 2011, Vol. 67, pp. 275-284, reference of the IDS filed 8/13/2019, cited in the previous action) teach that it is essential to evaluate combination chemotherapy by a preclinical evaluation (first sentence of abstract).  Pinto et al teach that simultaneous and sequential combinations can result in an antagonistic interaction, synergism, or additivity against a tumor cell line and that variable such as dosage, exposure time, drug ratio and type of treatment must be evaluated (page 275, first column, paragraph labeled “Methods”).  Thus, it appears that combinations must be determined empirically to avoid additive or antagonistic effects.  The specification provides no teachings as to combinations which are synergistic, or combinations which are antagonistic or additive with the claimed conjugates.  One of skill in the art would be subject to undue experimentation without reasonable expectation of success in order to provide concurrent synergistic combinations of chemotherapy agents, radiation therapy, immunotherapy agents, autoimmune disorder agents or anti-infectious agents with the conjugates of the invention.
Applicant argues that the synergistic use of chemotherapy agents, radiation and immunotherapy agents has been well-known in the art and in practice for many years.  This has been considered but not found persuasive.  
Claim 15 is drawn to a method for treatment of a cancer, an autoimmune disease, or an infectious disease comprising administering to a patient in need thereof a pharmaceutical composition comprising a therapeutically effective amount of the conjugate of claim 1 and a concurrent synergistic amount of a therapeutic agent selected from chemotherapeutic agents, radiation therapy, immunotherapeutic agents, auto-immune disorder agents and anti-infectious agents.  The claim is not drawn to a method of screening for synergistic interaction between the conjugates of claim 1 and a therapeutic agent selected from chemotherapeutic agents, radiation therapy, immunotherapeutic agents, auto-immune disorder agents and anti-infectious agents in order to identify combinations and amounts which would be synergistic. There is no reasonable expectation that all the conjugates of the invention will synergize with all the treatment methods encompassed by the claim. Thus, because the scope of the claim is broadly drawn to the treatment of a cancer, autoimmune disease or an infectious disease using the broad categories of chemotherapeutic agents, radiation therapy agents, immunotherapy agents, anti-autoimmune disorder agent and anti-infectious agents, the experimentation needed to determine the operative embodiments and to use those embodiments using the wide categories of chemotherapeutic agents, radiation therapy agents, immunotherapy agents, anti-autoimmune disorder agents and anti-infectious agents would be undue.  

The rejection of claims 1-8, 12-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for partial reasons of record. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s arguments regarding DARPins and adnectins are persuasive, however, the instant claims require “small molecule attached on albumin”, a polymer, a nanoparticle, a vesicle or a capsid as a cell binding ligand.  The specification fails to describe the structure of a representative number of “small molecule attached on albumin”, a polymer, a nanoparticle, a vesicle or a capsids sufficient to describe the genus of cell binding ligands.  The specification fails to describe the structural features of a “small molecule attached on albumin”, a polymer, a dendrimer, a liposome, a nanoparticle, a vesicle or a capsid required for inclusion in the genus of cell binding ligands of the claims.  One of skill in the art would not be able to envisage if  a given conjugate comprising the tubulysin analogues of the claim attached to “small molecule attached on albumin”, a polymer, a nanoparticle, a vesicle or a capsid would be part of the genus of cell binding ligands as required by the claims because no correspondence between binding a cell and a structure comprised within a “small molecule attached on albumin” a polymer, a nanoparticle a vesicle or capsid is taught by the specification or prior art.  One of skill in the art would reasonably conclude that applicant was not in possession of the cell binding ligands required in the conjugated of the invention at the time of filing.

The rejection of claims 1, 5, 13 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Leamon et al (Clinical Cancer Research, 2008, Vol. 68, pp. 9839-9844, reference of the IDS filed 8/13/2019) is withdrawn in light of applicant’s arguments regarding the differences between the structure of the conjugate of Leamon et al and the structure of the instant conjugates.

The rejection of claims 1, 13, and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al (U.S. 2011/0294998) as evidenced by Carter et al (The Cancer Journal, 2008, Vol. 14, pp. 154-169) and the rejection of claims 1, 13 and 14 under  35 U.S.C. 102(a)(2) as being anticipated by Davis et al (U.S. 2011/0294998) as evidenced by Carter et al (The Cancer Journal, 2008, Vol. 14, pp. 154-169) is withdrawn in light of applicant’s arguments regarding the differences between the structure of the conjugate of Davis et al and the structure of the instant conjugates.

The rejection of claims 1, 5, 11, 13 and 14 under 35 U.S.C. 103 as being unpatentable over Sasse et al (WO2009/012958) in view of Doronina et al (Bioconjugate Chemistry, 2008, Vol. 19, pp. 1960-1963) and Goldmacher and Kovtun et al (Therapeutic Delivery 2011, Vol. 2, pp. 397-416) is withdrawn in light of applicant’s arguments regarding the differences between the structure of the conjugate of  rendered obvious by the combination of Sasse et al, Doronina et al  and Goldmacher and Kovtun et al and the structural requirements of the instant conjugates.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


After review and reconsideration, the rejection of claims 1, 5, 7-14  on the ground of nonstatutory double patenting as being unpatentable over claims 1-16  of U.S. Patent No.10,399,941 is withdrawn.   The claims of the ‘941 patent are limited to the linker attached to R11, R12 or R13, not R2, R7 or R9 as required by the instant claims.


Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.10,501,412. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘412 patent anticipate the instant claims 1-13.  Regarding claim 14, it is noted that in AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).
In the instant case the ‘412 patent abstract states that the conjugates of the invention can be used for targeted treatment of cancer, autoimmune disease, and infectious disease, thus rendering obvious instant claim 14.

Claims 1-5, 11, and 13-15  are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-16 of copending Application No. 16/782,456 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘456 application render obvious or anticipate the instant claims to the extent that they rely, in part, on the same structures as that of the instant claims.
Claim 1,  in part, claims 2-4, claim 8, structures II-01-II-69, III-01 to III-68, IV-01 to IV-59, IV-61 to IV-68; claim 9, structures n-709, and C-712; claim 10, structure 709.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 11, and 13-15  are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-20, 32-34, 36-57 of copending Application No. 16/488,764 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘764 application render obvious or anticipate the instant claims to the extent that they rely, in part, on the same structures as that of the instant claims.
Claim 20, structures T04-T06  and T11; claim 36, structure B-22a.
Regarding instant claim 14, the claim 37 of the ‘764 application teaches a pharmaceutical composition comprising a therapeutically effective amount of the inventive conjugate for the treatment of a cancer or an autoimmune disease or an infectious disease.
Thus, it would have been prima facie obvious at the time prior to the effective filing date to carry out a method of treating cancer, an autoimmune disease or an infectious disease using the conjugates of the ‘764 application
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 11, and 13-15  are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, 20, 33-37 and 39-43 of copending Application No. 16/348,749 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘764 application render obvious or anticipate the instant claims to the extent that they rely, in part, on the same structures as that of the instant claims.
Claim 20, structure T04;  claim 33, structure Z18,  claim 37, structures F2-35 and 476.
Regarding claims 14 and 15, claims 42 and 43 of the ‘749 application, teaches a pharmaceutical composition comprising a therapeutically effective amount of the inventive conjugate and a synergistically effective amount of a chemotherapeutic agent, a radiation therapy agent, an immunotherapy agent an autoimmune disorder agent or an infectious disease agent for the treatment of a cancer or an autoimmune disease or an infectious disease.
Thus, it would have been prima facie obvious at the time prior to the effective filing date to carry out a method of treating cancer, an autoimmune disease or an infectious disease using the pharmaceutical compositions  with the synergistically effective amount of a conjugates and chemotherapeutic agent, a radiation therapy agent, an immunotherapy agent an autoimmune disorder agent or an infectious disease agent for the treatment of cancer, autoimmune disease or infectious disease, because that is what is suggested by claims 42 and 43 of the ‘749 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 8, 11, and 13-15  are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-23 of copending Application No. 16/759,175 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘764 application render obvious or anticipate the instant claims to the extent that they rely, in part, on the same structures as that of the instant claims.
	Claim 9, structure a-02, a-03, a-04, a-06, a-13 to a-38; claim 10, structures b-01, b-02;
Claim 11, structures c-01 to c-11, c-18 to c-21, c-24 to c-33, c-38 to c-40; claim 12, structures d-01, and d-02. 
Regarding claims 14 and 15, claims 21-23 of the ‘175 application, teach  a pharmaceutical composition of claim 17 of the ‘175 application administered concurrently with  a chemotherapeutic agent, a radiation therapy agent, an immunotherapy agent an autoimmune disorder agent or an infectious disease agent for the synergistic treatment of a cancer, an autoimmune disease or an infectious disease.
Thus, it would have been prima facie obvious at the time prior to the effective filing date to carry out a method of treating cancer, an autoimmune disease or an infectious disease using the pharmaceutical compositions  of the ‘175 application with concurrent admisntration of a chemotherapeutic agent, a radiation therapy agent, an immunotherapy agent an autoimmune disorder agent or an infectious disease agent for the synergistic treatment of cancer, autoimmune disease or infectious disease, because that is what is suggested by claims 21-23 of the ‘175 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 8, and 13-15  are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-21 of copending Application No. 17/596,956 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘956 application render obvious or anticipate the instant claims to the extent that they rely, in part, on the same structures as that of the instant claims.
Claim 8, structures II-01-II-73, III-01 to III-71, IV-01 to IV-71; claim 9, structures C-709, C-712; claim 10, structures 709, 712; 
	
 
Regarding claims 14 and 15, claims 19-21 of the 956 ‘application, teach  a pharmaceutical composition of claims 1-4, 9, 15 and 16 administered concurrently with a synergistic agent selected from chemotherapeutic agents, a radiation therapy, an immunotherapy agent and autoimmune disorder agent or an anti-infectious agent for the synergistic treatment of a cancer, autoimmune disease or an infectious disease. 
Thus, it would have been prima facie obvious at the time prior to the effective filing date to carry out a method of treating cancer, an autoimmune disease or an infectious disease using the pharmaceutical compositions  of claims 19-21 of the 956‘application with concurrent admisntration of a synergistic chemotherapeutic agent, a radiation therapy agent, an immunotherapy agent, an autoimmune disorder agent or an infectious disease agent for the synergistic treatment of cancer, autoimmune disease or infectious disease, because that is what is suggested by claims 19-21 of the ‘956 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

All other rejections and or objections as set forth in the previous Office action are withdrawn.

	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643